Order entered June 10, 2022




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-22-00181-CR

                  EX PARTE NORMAN JOSEPH LANDRY

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-00932-2022

                                     ORDER

      We REINSTATE the appeal.

      On April 27, 2022, the Court abated this appeal after receiving a letter from

appellant’s appointed counsel reporting that appellant had stated his desire to

waive his objection to his pending extradition to the State of Rhode Island and

withdraw his appeal. On April 28, 2022, the trial court conducted an evidentiary

hearing on the matter.

      During the evidentiary hearing, appellant informed the trial court that he had

changed his mind about withdrawing his appeal. Instead, appellant asked the trial

court to discharge appointed counsel and for permission to represent himself.
Appellant also asked the trial court to set a bond for him pursuant to article 44.35

of the code of criminal procedure “allowing me to go back to Rhode Island on my

own volition.”

         The trial court denied appellant bail, but it did indicate that if he waived

extradition and Rhode Island authorities did not come for him within ten days, the

trial court would reconsider the matter of a bond. After advising appellant of the

dangers and disadvantages of self-representation and questioning him about his

age, education, background, experience with the law, and mental health, the trial

court granted appellant the right to represent himself and discharged counsel.

         On the record, the trial court stated that it was having appellant sign a

written waiver of counsel the trial court would file with the appellate court as a

supplemental clerk’s record. To date, the supplemental clerk’s record has not been

filed.

         Accordingly, we ORDER the Collin County District Clerk to file, within

TEN DAYS of the date of this order, either a supplemental clerk’s record

containing appellant’s written waiver of his right to appointed counsel or a letter

stating no such document has been filed with the district clerk in this case.

         Appellant does not have a constitutional right to self-representation on

appeal. See Martinez v. Court of Appeal of Cal. Fourth Appellate Dist., 528 U.S.

152, 163–64 (2000); Scheanette v. State, 144 S.W.3d 503, 505 n.2 (Tex. Crim.



                                          –2–
App. 2004). We may, however, exercise our discretion to allow appellant to

represent himself provided he makes a timely request and the request does not

delay the orderly procedure of the courts or interfere with the fair administration of

justice. See Crawford v. State, 136 S.W.3d 417, 418 (Tex. App.—Corpus Christi-

Edinburg 2004) (per curiam order).

      In light of the trial court’s ruling discharging counsel and permitting

appellant to represent himself, the Court GRANTS appellant’s April 20, 2022 pro

se motion to release Mitchell Nolte as his attorney and pro se notice of appearance.

The Court DIRECTS the Clerk of the Court to REMOVE Mitchell Nolte as

counsel for appellant. All future correspondence should be sent to Norman Joseph

Landry; SO # 387026; c/o Collin County Sheriff’s Department; 4300 Community

Avenue; McKinney, Texas 75071.

      The Court also has before it multiple motions appellant has filed pro se both

before and after the trial court discharged counsel. The Court DENIES appellant’s

April 25, 2022 motion for reconsideration of denied motions.

      The record does not contain an express finding that appellant is an indigent.

Nevertheless, appellant testified at the April 28, 2022 hearing that he has no money

or property, he was represented by appointed counsel, and Collin County has

treated him as an indigent. Accordingly, the Court will GRANT appellant’s May




                                         –3–
20, 2022 motion to waive the filing fee for his brief and amended brief and May

24, 2022 motion to waive the filing fee for his reply brief.

      The Court ORDERS filed as of the date they were received by the Clerk: (1)

appellant’s pro se amended brief, received by the Clerk on May 20, 2022; (2)

appellant’s pro se reply brief, received by the Clerk on May 24, 2022; and (3) the

State’s brief, received by the Clerk on May 6, 2022. The Court will not consider

any further briefing from the parties. See TEX. R. APP. P. 31.1(b).

      Appellant has filed a May 20, 2022 motion for a personal recognizance

bond. Appellant is entitled to the setting of a bond pending resolution of his appeal.

See Ex parte Quinn, 549 S.W.2d 198, 200 (Tex. Crim. App. 1977). The record

shows appellant requested the trial court set a bond for him and the trial court

concluded he should be held without bond. Because appellant is entitled to have a

bond set, the trial court erred in ordering appellant held without bond. See id.

      In setting bail pending appeal, the trial court considers the usual factors in

assessing reasonable bail as set forth in article 17.15 of the code of criminal

procedure. See TEX. CODE CRIM. PROC. art. 17.15. In setting a reasonable bail for

appellant, the trial court may consider that appellant is a fugitive from justice from

the State of Rhode Island, and it may assess the likelihood that appellant would

appear voluntarily for extradition if his appeal is decided against him. See, e.g., Ex

parte Baugh, No. 12-08-00367-CR, 2009 WL 387103, at *3 (Tex. App.—Tyler



                                         –4–
Feb. 18, 2009, no pet.) (mem. op., not designated for publication) (concluding

$500,000 bond was not excessive for extradition appeal bond for indigent appellant

who was fugitive from justice and unlikely to appeal voluntarily for extradition).

      Because appellant is not entitled to a personal recognizance bond, but is

entitled to have bail set consistent with the factors set forth in article 17.15, which

may include being released on his personal recognizance if appropriate, we DENY

appellant’s May 20, 2022 motion seeking a personal recognizance bond. Instead,

we GRANT IN PART appellant’s April 20, 2022 motion for bond pending appeal

and ORDER the trial court, within THIRTY DAYS of the date of this order, to

conduct a hearing and set reasonable bail for appellant pending resolution of the

appeal.

      We ABATE the appeal to allow the trial court to conduct the hearing and set

reasonable bail. The appeal will be reinstated upon the earliest occurrence of the

following: (1) when a supplemental clerk’s record or supplemental reporter’s

record is filed showing the trial court has set bail for appellant; (2) upon the

passage of thirty days; or (3) when the Court deems it necessary or proper to

reinstate the appeal.

      Upon reinstatement of the appeal, the Court will set this case for submission

on the existing briefing and record.




                                         –5–
      To the extent that this order does not cover any other pending motions, such

motions are DENIED.

      We DIRECT the Clerk of the Court to transmit copies of this order, by

electronic transmission, to the Honorable Benjamin N. Smith, Presiding Judge,

380th Judicial District Court; to Mitchell Nolte, former counsel for appellant; and

to Lisa Braxton, Collin County assistant district attorney.

      We further DIRECT the Clerk of the Court to mail a copy of this order, by

first class mail, to Norman Joseph Landry, SO# 387026, c/o Collin County

Sheriff’s Department, 4300 Community Avenue, McKinney, Texas 75071.




                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE




                                         –6–